Citation Nr: 1110977	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claims of entitlement to service connection for PTSD and hepatitis C.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a May 2008 Travel Board hearing held at the RO.  A transcript of the hearing is of record. In July 2008, the Board remanded the Veteran's claims for further evidentiary and procedural development.

In a May 2009 decision, the Board denied the Veteran's claims of entitlement to service connection for PTSD and hepatitis C.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court vacated, in part, the May 2009 Board decision, and remanded the matter of entitlement to service connection for PTSD for readjudication in accordance with instructions in the Joint Motion for Partial Remand.  The claim of entitlement to service connection for hepatitis C was dismissed.

In September 2010, the Board remanded this matter for further development, to include a VA examination.  At that time, the Board expanded the issue from PTSD to the broader issue of service connection for a psychiatric disorder, to include PTSD.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part. 




REMAND

In the January 2010 Joint Motion for Remand, the parties noted that the Veteran's DD Form 214 indicated that he was part of the 716th Military Police Battalion.  They further observed that in November 2008, the United States Center for Unit Records Research, Defense Personnel Records Image Retrieval System (CURR) verified that only the 89th Military Police was involved in an incident where grenades and small firing arms were used at the Brinks Hotel, where a MP was stationed.  The parties noted that the Veteran's 716th Battalion was part of this MP group; however, the CURR response did not specify which units were involved.  The parties noted that with regard to the reported stressors, the Veteran initially stated that during his time in Vietnam he escorted wounded to hospitals, was exposed to mutilated corpses, and was subjected to mortar attacks.  The parties also observed that at a December 2008 VA examination, post-dating CURRs response, the Veteran alleged that while on patrol in the Kahu area in January or February 1967, he helped pull a dead body from a river.  The parties further noted that the Veteran also maintained his more vague accounts of taking dead and wounded to field hospitals and falling subject to mortar attacks.  

The parties observed that since CURR did not provide the required corroboration, the Veteran's claim for PTSD was denied because the Veteran was not in combat and the claimed stressors were not verified.  The parties noted that the did not analyze whether the report was credible or specific enough to warrant another inquiry to CURR.  The parties then noted the procedures to be followed when verifying stressors.  

The parties indicated that the Veteran provided information about his reported stressors, including arguably insufficient details that VA attempted to verify through CURR.  They noted that he had since reported a more specific account, including approximate date, place, and assignment.  They stated that VA was required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim.  They noted that in order to properly fulfill the duty to assist the Veteran in the development of his claim for service connection for PTSD, remand was required for VA to seek verification of the reported stressors through obtaining service personnel records and sending a follow-up inquiry to CURR based upon the specific information that the Veteran submitted in December 2008.  Later that month, the Court approved the Joint Motion and remanded the case back to the Board for adjudication of the claim consistent with the Joint Remand.  In such a case, the Board must specifically comply with the Order of the Court.

Subsequent to Joint Motion, the Veteran's attorney, in September 2010, provided the military history of the 716th Military Police Battalion and several other documents in support of the Veteran's claim.  

The Board notes that during the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2010).  As the Veteran's stressors arguably involve hostile military action, the newly revised provisions of 38 C.F.R. § 3.304(f)(3) appear to have alleviated the requirement that the Veteran's stressors be confirmed by corroborative research.  See 38 C.F.R. § 3.304(f)(3) (Supp. 2010) (stating that credible supporting evidence that a claimed in-service PTSD stressor occurred may be established through credible lay testimony alone if the in- service stressor involves fear of hostile military or terrorist activity).  Despite this, the Board must comply with the Court order as set forth in the Joint Motion for Remand.  

The Board further notes that the Veteran, in VA treatment records, reported receiving treatment at the White Oak Vet Center.  However, the claims file contains no records from White Oak Vet Center and it does not appear the RO requested such evidence.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request address information and authorization to obtain copies of all treatment records of the Veteran from the White Oak Vet Center. 

2.  Obtain the Veteran's service personnel records and send a follow-up inquiry to CURR based upon the specific information supplied by the Veteran at the time of his December 2008 VA examination, which is noted in the military history portion of the report; and the information supplied by the Veteran's attorney in his September 2010 submission.  

3.  Request that CURR provide verification of the Veteran's claimed stressors or lack thereof, providing detailed information as to what steps were taken in order to verify the claimed stressors.  

4.  After completing the requested actions above, and any additional notification and/or development deemed warranted, the claim should be readjudicated.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


